Citation Nr: 0126634	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  98-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for residuals of 
shrapnel wound to the right knee with retained metal 
fragment, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 until 
July 1952.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1998 
rating decision of the Hartford, Connecticut Regional Office 
(RO) which denied increased ratings for PTSD and residuals of 
shrapnel wound to the right knee with retained metal 
fragment.  During the pendency of the appeal, the disability 
evaluations for the service-connected PTSD and right knee 
disorder were increased to 50 percent and 20 percent, 
respectively, effective from January 9, 1998, by hearing 
officer's determination in October 1999.

After a review of the evidence, the Board is of the opinion 
that the issue of an increased rating for the service-
connected right knee disability should be addressed in a 
remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal for an increased rating 
for PTSD has been obtained by the RO.

2.  PTSD is manifested by symptoms which include anxiety, 
depression, flashbacks, nightmares, anger and irritability, 
reliving of combat events, social withdrawal isolation, and 
sleep difficulties resulting in occupational and social 
impairment with reduced reliability, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001)); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was granted by rating action 
dated in April 1996 and a 50 percent disability evaluation is 
currently in effect.  A claim for an increased rating for 
PTSD was most recently received in January 1998.  As noted 
above, the 50 percent rating was assigned during the course 
of this appeal, effective the date of the reopened claim for 
an increase.

The appellant asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (2001).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A 50 percent evaluation is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation for PTSD requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R.§ 4.130, Code 9411 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Factual background

A VA outpatient clinic note dated in January 1998 showed the 
veteran underwent psychological intake assessment for the 
geriatric day treatment program.  A comprehensive background 
and social history were recited.  On mental status 
evaluation, it was reported that the veteran endorsed 
symptoms that included re-experiencing the event, avoidance 
and guilt [relating to combat in Korea].  In February 1998, 
it was noted that his mental status had improved and that 
nightmares were decreasing in intensity.  

The veteran presented testimony upon personal hearing on 
appeal in September 1998 to the effect that he had bad dreams 
almost every night.  He said, however, that he had been 
prescribed medication which helped him get through the night 
without too much "screaming and hollering."  He stated that 
he feared getting out of bed because he was not sure where he 
was when he woke up.  The appellant testified that his dreams 
stayed with him, that loud noises bothered him and that he 
could not watch movies that related to war.  He said that he 
could only sleep three to four hours per night, and had guilt 
feelings about some friends who did not come back from the 
war.  He related that he became nervous and shaky, especially 
after dreams, and had night sweats.  He reported becoming 
very emotional and depressed at times. 

A VA examination for compensation and pension purposes was 
conducted in October 1998.  The veteran was noted to be 
retired and in receipt of psychiatric care.  History was 
recited to the effect that his wife, to whom he stated he had 
had a good relationship, had died in 1988 after 37 years of 
marriage.  The appellant was reported to have said that his 
PTSD symptoms had not been particularly worse since her 
death, but that it did make him sad.

The veteran related that he currently lived with a younger 
brother and that they divided the chores, although he less 
able to do heavy work.  He said that after awakening, he had 
coffee, read and tried to walk, especially in better weather.  
He said that walking kept his mind off his symptoms.  The 
appellant noted that he had daily telephone contact with his 
two sons and their families and saw them on a regular basis.  
He said that he did not attend church, but would occasionally 
stop by and pray.  He indicated that he had no particular 
social life and did not go out much.  He related that he had 
always been a loner, and did not date because he felt he 
would not be good company.  It was noted that he did not seem 
to have any other social contacts.

The veteran described his current symptoms as daily 
flashbacks which engaged in various activities, and intrusive 
memories which he felt had gotten worse over the years.  He 
said that if he saw fog at the top of a hill while driving, 
it would take him back to a similar scene in Korea, and he 
would think about ascending the hill for some period of time.  
He related that a low-flying jet, seeing a news program or a 
television program could trigger flashbacks of Korea.  The 
examiner noted that it was difficult to discern the 
difference between the veteran's flashbacks and intrusive 
memories, but that what would happen in his mind was that he 
would come upon a camp where many Americans had been killed, 
and see beheaded and chopped up bodies of those soldiers.  He 
said that he tried to avoid war movies or television 
documentary shows, but that the week before, while watching a 
show with his brother, he stated that a similar incident had 
occurred in Korea as in Vietnam, and that at that moment, he 
had a flashback which took him right back to Korea.  The 
veteran also related that he would suddenly be beset by an 
olfactory memory of the smell of bodies, and said that this 
happened quite regularly, and never went away.  He said he 
had no control over when it came upon him.  He stated that it 
upset him when he saw a man wearing a "Chinese" hat in his 
local supermarket.

The veteran reported that he also had nightmares and would 
awaken his brother who tried to calm him.  He said that he 
did not remember the content of such dreams.  He related that 
he had not gotten violent recently, but was quite agitated at 
night, and it took his brother a considerable amount of time 
to help him calm down.  He said that there were times when he 
became very emotional and would cry.  It was reported that he 
denied ongoing depression, but did have episodes when he 
would become momentarily depressed and tearful for a few 
minutes, but that he sometimes felt better afterwards.  It 
was reported that he otherwise described his mood as quiet 
and would sit for several hours without talking to anyone.  
The appellant related that during those times, his thoughts 
would turn back to Korea where he would think about some of 
the men with whom he served and became friends, and with whom 
he had lost contact.  

The veteran said that his appetite was good and that sleep 
was "up and down" and fraught with nightmares.  He related 
that he took one milligram of Xanax before he went to bed and 
that his allowed him to sleep six to seven hours.  He 
reported that he had some problems with his memory, and 
sometimes forgot to finish what he'd started.  He denied any 
difficulty with concentration.  It was noted that he did not 
appear to be phobic about crowds, and just did not go out 
much partly because he described himself as a loner.  The 
veteran was reported to have stated that Xanax had helped his 
symptoms, but that he did not feel any of the other types of 
treatment had been particularly helpful to him.  His physical 
disabilities were noted to include a right knee disorder, a 
cardiac problem, a history of low back pain and polyps of the 
colon, as well as hyperlipidemia.  

On mental status examination, the appellant was observed to 
be neatly dressed, and was pleasant and cooperative 
throughout the interview.  He maintained a calm demeanor, 
although he became tearful and upset on several occasions 
when describing flashbacks.  He speech was of normal rate and 
volume and was not pressured.  Affect was calm and he did not 
become agitated.  The examiner noted that at one point, the 
appellant was able to demonstrate a bit of humor when 
describing a flashback which had him repeatedly climbing a 
hill in Korea.  It was related, however, that this happened 
on a single occasion, and that primarily, the presentation 
was dominated by the need to recount incidents from Korea, 
and speculate about people who had died there.  It was felt 
that he was drawn back to that time in his life and the 
trauma he experienced, needed to think about it, and talk 
about it repeatedly as a way of working through it.  He did 
not appear to be depressed but was observed to be somber.  
There was no evidence of a problem in his thought processes.  
He was goal oriented, logical and appropriate to the 
material.  There was no evidence of a thought disorder, or 
hallucinations.  The veteran denied suicidal or homicidal 
ideation, and was alert and oriented.  He was able to 
remember three objects immediately at three minutes, and 
could spell the word "world" backward.  He was determined 
to be of average intelligence.  

It was the examiner's opinion that that the veteran clearly 
suffered from PTSD and that by his account, it had worsened 
in the last several years.  It was reported that he had a 
full spectrum of symptoms, most of which seemed to be 
moderate in degree, but that he also had flashbacks, 
nightmares which were severe, as well as intrusive thoughts.  
It was opined that the veteran was psychologically impaired 
by the symptoms, and that they had affected his quality of 
life.  It was felt that his symptoms probably kept him from 
socializing in a way that might be appropriate for him, 
although he denied the need to avoid crowds.  In summary, the 
examiner felt that the veteran was significantly 
psychologically impaired by his symptoms, but that it 
appeared that his physical impairments might have kept him 
from entering into other activities.  A pertinent diagnosis 
of PTSD was rendered with a Global Assessment of Functioning 
(GAF) score of 40.  He was found to be capable of handling 
his own monetary affairs.

A VA psychiatric day program transfer-discharge summary dated 
in December 1998 noted that the veteran continued to have 
nightmares relating to the Korean War, but was coping with 
the use of medication.  It was recorded, however, that he was 
upset because of a delay in treatment for his painful right 
knee.  In March 1999, a psychiatric primary care clinic note 
indicated that the appellant continued to focus on the lack 
of treatment for his knee, but did report that he continued 
to have symptoms of PTSD without significant improvement.  
The veteran was again reported to be angry and irritated when 
seen in the psychiatric care clinic in May 1999 because he 
felt his knee problem was not being addressed.  It was noted 
that he continued to have symptoms of PTSD without 
significant improvement despite a change in medication.  He 
related that he had had severe nightmares which had led to 
thrashing in his sleep two days before, resulting in his 
smashing a lamp.  His PTSD symptomatology was felt to be 
moderately severe.  In August 1999, it was recorded that his 
symptoms were characterized by frequent nighttime awakening 
in a rage, and visions of wounded and mutilated bodies.  He 
related that he had become violent during those episodes, had 
broken objects in the room and punched his fist through the 
wall.  He said brother was disturbed during such rages and 
would come in to soothe him.  It was added that the appellant 
remained upset about the delay in treatment for his right 
knee.  

In a decision rendered in October 1999, the 30 percent 
disability evaluation for PTSD was increased to 50 percent 
disabling, pursuant to hearing officer determination.  

The appellant subsequently underwent another VA psychiatric 
examination in December 2000.  It was reported that by his 
own report, he continued to have chronic symptoms of PTSD, 
and re-experiencing symptoms in the form of intrusive 
thoughts, although they did not occur very often.  It was 
noted that there was significant distress at reminders of the 
war, as well as nightmares and flashbacks in which he was 
reported to scream in his sleep or crawl under the bed as 
though crawling into a bunker.  He related that he did not 
have specific recall for those events, and that they were 
recounted to him by his brother.  It was noted that he 
reported arousal symptoms in the form of some exaggerated 
startle response and a history of sleep disturbance, although 
such symptoms were currently better controlled by medication.  
It was noted that there was an effort to avoid reminders 
associated with his trauma, as well as general social 
withdrawal.  He stated that he had had increasing depressive 
symptoms over the last couple of years, including 
difficulties with initiating things and motivating himself.  
It was reported that he continued in psychiatric treatment at 
the VA and was seen every two to three months for medication 
management.  

Upon mental status examination, the veteran was observed to 
be pleasant and cooperative.  Affect was somewhat dysphoric, 
although some range was noted, including smiling, as well as 
near tearfulness when talking about his combat knee injury 
and other health problems.  He reported intermittent 
depression.  The examiner noted that the appellant's thinking 
was logical with no evidence of a thought disorder, but that 
there was some "tangentiality" usually related to his 
military experience, and in particular, his knee injury.  He 
denied hallucinations, delusions, or other psychotic thought 
content, and suicidal ideation.  Cognition appeared to be 
intact.  A pertinent impression of PTSD, chronic, was 
rendered with a GAF score of 52.  The examiner commented that 
there had been little change since the prior compensation and 
pension examination in 1998.  It was added that the veteran 
continued to endorse symptoms across all three symptom 
clusters of PTSD, which appeared to cause some impairment in 
his social function.  It was noted that while he denied 
significant difficulties with vocational functioning in the 
past due to those symptoms, there appeared to have been a 
worsening of symptoms during his retirement years, coinciding 
with the death of his wife approximately 15 years before, as 
well as with increasing health difficulties. 

Analysis

The evidence shows that the veteran's service-connected PTSD 
is currently manifested by complaints of continuing 
flashbacks, nightmares of combat in Korea, sleep disturbance, 
irritation, hyperarousal, intrusive thoughts and 
preoccupation with his wartime experiences.  It has been 
consistently shown that his PTSD symptomatology is chronic in 
nature and that there is great deal of social withdrawal and 
avoidant behavior as a result thereof.  The Board also notes 
that there is evidence of an intermittently depressed mood, 
and some sleep disturbance.  The veteran reports events, 
including thoughts, feelings, smells and scenes relating to 
Korea which appear affect him to a significant extent and is 
noted to be detached and socially isolated.  He reports that 
his symptoms have gotten worse and have necessitated both 
medication and mental health therapy.  The Board observes 
that a VA compensation examination in October 1998 disclosed 
a GAF score of 40.  When re-examined two years later, the GAF 
score had risen to 52.  The Board notes, however, that the 
improved score still indicates substantial impairment in 
areas such as work, family relations, judgment, thinking or 
mood.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994).  

The Board finds that it is clear that the appellant's primary 
symptoms of chronic and continuing flashbacks, intrusive 
thoughts, severe nightmares and social withdrawal do result 
in an inability to establish and maintain effective 
relationships.  It is not found, however, that he is impaired 
on the whole due to symptoms consistent with suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical speech, obscure, 
irrelevant or near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively, impaired impulse control, spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships 
which would comport with the next higher rating of 70 percent 
under the criteria for PTSD.  The Board observes that the VA 
examiner stated in October 1998 that the appellant was 
significantly psychologically impaired by his PTSD symptoms 
which had affected the quality of his life, but it was felt 
that physical constraints also kept him from entering into 
other activities.  The appellant is shown to have a very good 
relationship with his family, and is competent to handle his 
own affairs.  It is demonstrated that mental status  and 
coping skills appear to be intact.  There is no recent 
history of psychiatric hospitalization and medication has 
been shown to be effective in helping him to sleep.  The 
Board thus concludes that the current 50 percent disability 
rating contemplates any and all PTSD symptoms now indicated.  
38 U.S.C.A. § 1155;  38 C.F.R. §§ 4. 7, 4.130, Diagnostic 
Code 9411 (2001).  Absent a finding of more extreme 
symptomatology, an evaluation in excess of 50 percent is not 
warranted. 

The Board would also point out that in reaching its decision 
in this case, only the provisions of the VA's Schedule for 
Rating Disabilities have been considered.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (2001) only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

As well, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law amends the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  In the present case, the veteran has had 
the benefit of two comprehensive examinations within the 
appeal period, as well as a personal hearing.  He has been 
informed through the statement of the case, two supplemental 
statements of the case and the hearing officer's 
determination of information required to adjudicate his claim 
for a higher rating.  It appear that the veteran has only 
been treated by the VA for psychiatric symptoms, and the 
claims folder reflects that records were requested in this 
regard.  As such, the Board finds that there is no reasonable 
possibility that any further assistance from VA would aid in 
substantiating the claim.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 § 3 (codified at 38 
U.S.C.A § 5103A).


ORDER

An increased rating for PTSD is denied.  


REMAND

The veteran asserts that the symptoms associated with his 
service-connected right knee disorder are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  A review of the 
claims folder in this regard indicates that while there are 
VA outpatient records which reflect continuing treatment for 
the right knee, it appears that the appellant may have also 
received private treatment for that service-connected 
disability.  Reference to a magnetic resonance imaging report 
(MRI), and treatment by Dr. Peter Barnett and at Middlesex 
Hospital was recorded in September 1998.  There is also an 
indication that he may have received some medical attention 
in this regard at the John Dempsey Hospital.  The Board also 
notes that the appellant has not had a VA examination of the 
service-connected right knee since March 1998.  Therefore, a 
current physical examination is also in order.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional examination by a 
specialist, when indicated, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

As well, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered and consideration must also be given to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy or disuse.  See 38 C.F.R. § 4.40, 4.45 (20010); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Additionally, as noted previously, during the course of this 
appeal a new law became effective.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq.).  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
This provides certain notice and development provisions which 
the Board concludes requires additional development as to the 
issue of an increased rating for right knee disability.  The 
Board observes in this regard that the RO has not adjudicated 
the veteran's claim under the new criteria, to include 
requesting any additional private and/or VA clinical records 
which may be outstanding.  Accordingly, this case is REMANDED 
for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 and the new regulations, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any additional VA 
and/or private treatment with respect to 
the appellant's right knee.  To this 
end, the appellant should be asked to 
provide the names and addresses of any 
medical care providers not already of 
record, who treated him for knee 
disability so that such records may be 
requested.  

2.  The veteran should be scheduled for 
an appropriate VA examination.  A 
complete examination of the right knee 
should be accomplished, to include range 
of motion and X-ray studies.  The 
examining physician should review the 
claims folder, including any additional 
information obtained pursuant to the 
development outlined in the foregoing 
paragraph.

The examiner should record range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically).  Specifically, 
the examiner should indicate whether the 
overall right knee disability picture, 
including weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with "slight," "moderate," or 
"severe" impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).  

3.  The RO should review the report of 
examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  After all required notification and 
development has been completed, the RO 
should again take adjudicatory action on 
the claim.  The RO should consider and 
apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.49 (2001), and the 
Court's decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued 
and the remaining appellate procedures 
should be followed.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



